As filed with the Securities and Exchange Commission on February 8, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914 - 7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2015 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 93.0% Aerospace & Defense - 1.7% Cubic Corp. $ HEICO Corp. Air Freight & Logistics - 0.4% Radiant Logistics, Inc. * Banks - 3.7% Bank of the Ozarks, Inc. PrivateBancorp, Inc. Webster Financial Corp. Biotechnology - 1.0% Cepheid * NewLink Genetics Corp. * Building Products - 3.9% Apogee Enterprises, Inc. Patrick Industries, Inc. * Trex Co., Inc. * Capital Markets - 0.8% Financial Engines, Inc. Commercial Services & Supplies - 4.5% Knoll, Inc. Steelcase, Inc. US Ecology, Inc. Waste Connections, Inc. Communications Equipment - 1.9% Ciena Corp. * Infinera Corp. * Construction & Engineering - 4.7% Dycom Industries, Inc. * EMCOR Group, Inc. MasTec, Inc. * Construction Materials - 1.5% Headwaters, Inc. * Containers & Packaging - 1.5% AptarGroup, Inc. Distributors - 1.6% LKQ Corp. * Diversified Telecommunication Services - 0.8% Zayo Group Holdings, Inc. * Electrical Equipment - 1.4% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 1.5% Coherent, Inc. * Fabrinet * Food & Staples Retailing - 3.5% Casey's General Stores, Inc. Smart & Final Stores, Inc. * Sprouts Farmers Market, Inc. * Food Products - 0.9% Treehouse Foods, Inc. * Health Care Equipment & Supplies - 2.9% IRadimed Corp. * K2M Group Holdings, Inc. * LDR Holding Corp. * Health Care Providers & Services - 10.8% AmSurg Corp. * Athenahealth, Inc. * Centene Corp. * The Ensign Group, Inc. ExamWorks Group, Inc. * MEDNAX, Inc. * VCA, Inc. * WellCare Health Plans, Inc. * Health Care Technology - 2.0% Imprivata, Inc. * Veeva Systems, Inc. * Hotels, Restaurants & Leisure - 3.2% BJ's Restaurants, Inc. * Chuy's Holdings, Inc. * Jack in the Box, Inc. Texas Roadhouse, Inc. Insurance - 2.2% Amerisafe, Inc. Internet Software & Services - 1.1% Marketo, Inc. * IT Services - 5.5% Booz Allen Hamilton Holding Corp. - Class A CACI International, Inc. * Cardtronics, Inc. * MAXIMUS, Inc. Syntel, Inc. * Life Sciences Tools & Services - 1.6% ICON Plc * PAREXEL International Corp. * Machinery - 1.4% Middleby Corp. * Metals & Mining - 0.1% Real Industry, Inc. * Office Electronics - 0.9% Zebra Technologies Corp. * Pharmaceuticals - 4.2% Heska Corp. * Impax Laboratories, Inc. * Pacira Pharmaceuticals, Inc. * Professional Services - 4.8% The AdvisoryBoardCo. * CEB, Inc. Korn/Ferry International On Assignment, Inc. * Semiconductors & Semiconductor Equipment - 9.7% Cavium, Inc. * CEVA, Inc. * DSP Group, Inc. * FormFactor,Inc. * Inphi Corp. * Integrated Device Technology, Inc. * Tower Semiconductor Ltd. * Ultratech, Inc. * Software - 5.5% Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. RealPage, Inc. * Take-Two Interactive Software, Inc. * Verint Systems, Inc. * Specialty Retail - 1.3% Marinemax, Inc. * Textiles, Apparel & Luxury Goods - 0.5% Oxford Industries, Inc. TOTAL COMMON STOCKS (Cost $216,820,174) EXCHANGE-TRADED FUNDS: 3.5% SPDR Series Trust S&P Biotech SPDR Series Trust S&P Regional Banking TOTAL EXCHANGE-TRADED FUNDS (Cost $8,770,886) SHORT-TERM INVESTMENTS - 3.4% Money Market Funds - 3.4% SEI Daily Income Trust Government Fund - Class A, 0.100% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $8,835,514) TOTAL INVESTMENTS IN SECURITIES - 99.9% (Cost $234,426,574) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (1) Seven-day yield as of December 31, 2015. The cost basis of investments for federal income tax purposes at December 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the TCM Small Cap Growth Fund's (the “Fund”) previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company. The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at December 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2015. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
